BAILEY, Associate Justice.
Interferences are declared solely for the purpose of determining priority of' invention. If the plaintiff can show priority of invention he will be entitled to a patent, if he be the first inventor and otherwise complies with the law. This right will not be defeated by any action of the Patent Office in allowing a reissue of the opponent’s patent. The procedure in the Patent Office in passing upon the question of reissue is one within the discretion of the Commissioner, and it does not appear that the practice adopted in this interference of not permitting proof to be taken on-the question of good faith of the applicant for reissue other than his affidavit is contrary to the usual practice.
Even if the court had power to interfere in the action of the Commissioner in this case (which is only an intermediate step in the proceedings) I cannot see that the plaintiff can be irreparably injured. As. said before if the plaintiff can show priority of invention he will be entitled to a patent.
The motion to dismiss this complaint should be sustained.